DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "14" have both been used to designate receiver (see figure 5A and 5B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Reference character “12” should be changed to “14” in figure 5B.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 3-20 been renumbered 2-19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-3, claim 13, lines 2-3 and claim 19, lines 3-4, the recitation of “a first housing including a transmitter; a second housing including a receiver and a wireless communication module” renders the claims vague and indefinite. As shown in figs 5a and 5b are the transmitter and receiver which are positioned within a housing, the receiver includes a subcomponent which is the wireless communication module.  Therefore, the claims should be amended to overcome the ambiguity.  For example the claims may be amended to read:
a transmitter including a first housing;
a receiving including a second housing and a wireless communication module supported therein;
Claims 1-5, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutsch, et al. (US 2007/0213126 A1) (hereinafter, Deutsch).
Claim 1, Deutsch discloses a sports training system (sports training and testing system; figure 1-3; paragraph (0086-0087]) comprising: 
a first housing including a transmitter; 
a second housing including a receiver and a wireless communication module (remote units 12 together capture timing information through photo-beam switches, meaning that one of each pair of units 12 contains a beam transmitter (first housing) and the other contains a beam receiver (second housing), which is used by data capture sub-unit 12a to collect and wirelessly relay information (using a wireless communication module) to the control unit 11, and each unit 12 comprises a housing (first and second housings), as shown; figure 1-3; paragraph [0090-0091]); and 
a plurality of illuminating targets in communication with the wireless communication module (light stimuli 18 (illuminating targets) of the remote units 12 are activated by control unit 11, thereby being in communication with the wireless communication from remote units 12, as shown; figure 1-3; paragraph [0099]); 
the selection of one of the targets to illuminate is directed by an input from a remote control (remote units 12 receive instructions for producing the stimuli 18 from the control unit 11 wirelessly (remote); figure 1-3; paragraph [0049-0050]); wherein, in operation: 
the transmitter projects a transmission (one remote unit 12 transmits light, as is inherent in the function of a transmission beam switch; paragraph [0091]); 
the receiver is positioned laterally away from the transmitter and receives the projected transmission (another remote unit 12 of the pairs shown receives the light, as is inherent in the function of a transmission beam switch; figure 3; paragraph [0091]);
in response to an object passing between the transmitter and receiver, the receiver is blocked from receiving the projected transmission (the state of the beam switches depends on whether the light beams are broken or not by the passage of an athlete 50 (object); figure 3; paragraph [0091]); and 
in response to the receiver being blocked from receiving the projected transmission, a selected one of the targets illuminates (when an athlete 50 breaks the beam, a further remote unit 12 may issue an illumination stimulus 18 (selected one of the targets); paragraph [0173]);
wherein input from the remote control controls operation of one of the transmitter, the receiver, or one of the plurality of illuminating targets.
Claim 2/activates or deactivates the transmitter and the receiver (remote units 12 receive instructions for producing the stimuli 18 from the control unit 11 wirelessly (remote); figure 1-3; paragraph [0049-0050]; control unit 11 is a mobile phone; paragraph [0049]).
Claim 3/
Claim 4/18 from the control unit 11 wirelessly (remote); figure 1-3; paragraph [0049-0050]; control unit 11 is a mobile phone; paragraph [0049]).
Claim 5/immediately in response to the receiver being blocked from receiving the projected transmission (remote units 12 receive instructions for producing the stimuli 18 from the control unit 11 wirelessly (remote); figure 1-3; paragraph [0049-0050]; control unit 11 is a mobile phone; paragraph [0049]).
Claim 10, Deutsch further discloses wherein the selection of one of the targets to illuminate is random or pseudo-random (randomly generating a stimulus 18 at a selected remote unit 12; figure 1-3; paragraph [0060, 0173]).
Claim 11/

Additionally:
Claims 1-6, 9-16, 19 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Lewis et al (US 2017/0095716 Al) (hereinafter Lewis).
Claim 1, Lewis discloses a sports training system comprising: 
a sports training system (intelligent goal, which would be capable of use for sports training; figure 18; paragraph [0102-0103]) comprising: 
a first housing including a transmitter (sensors 1803A, 1803C (transmitter) have housings (first housing) and transmit a through-beam to sensors 1803B, 1803D, as shown; figure 18; paragraph [0106]); 
a second housing including a receiver and a wireless communication module (sensors 1803B, 1803D (receiver) have housings and detect a through-beam transmitted by sensors 1803A, 1803C and may communicate wirelessly (using a wireless communication module) with a processor and memory containing logic; paragraph [0106, 0120]); and 
a plurality of illuminating targets in communication with the wireless communication module (lights 1806A-1806D are controlled by light logic, therefore they are in communication with the sensors via the light logic and sensor logic stored on the memory and operated by the processor; paragraph [0110, 0120-0121]); wherein, in operation: 
a remote control in wireless communication with the transmitter, the receiver, and the plurality of illuminating targets (paragraph 0120); wherein, in operation: 
the transmitter projects a transmission (sensors 1803A, 1803C transmit (project) a through-beam to sensors 1803B, 1803D, as shown; figure 18; paragraph [0106]);
the receiver is positioned laterally away from the transmitter and receives the projected transmission (sensors 1803B, 1803D (receiver) are positioned laterally away from sensors 1803A, 1803C and detect the through-beam transmitted from sensors 1803A, 1803C; paragraph [0106]);
in response to an object passing between the transmitter and receiver, the receiver is blocked from receiving the projected transmission (a goal is sensed when a ball interrupts the beam; figure 18; paragraph [0106]); and 
in response to the receiver being blocked from receiving the projected transmission, a selected one of the targets illuminates (the light logic may control the sensors to turn on the lights when the player scores a goal (blocks the projected transmission); paragraph [0122]); and

wherein input from the remote control controls operation of one of the transmitter, the receiver, or one of the plurality of illumination targets.
Claim 2/activates or deactivates the transmitter and the receiver (paragraphs 0032, 0120, 0122, 0132, 0135).
Claim 3/
Claim 4/
Claim 5/immediately in response to the receiver being blocked from receiving the projected transmission (paragraphs 0032, 0120, 0122, 0132, 0135).
Claim 6/
Claim 9/
Claim 10/
Claim 11/
Claim 12/ discloses a sports training system (intelligent goal, which would be capable of use for sports training; figure 18; paragraph [0102-0103]) comprising: 
a first housing including a transmitter (sensors 1803A, 1803C (transmitter) have housings (first housing) and transmit a through-beam to sensors 1803B, 1803D, as shown; figure 18; paragraph [0106]); 
a second housing including a receiver and a wireless communication module (sensors 1803B, 1803D (receiver) have housings and detect a through-beam transmitted by sensors 1803A, 1803C and may communicate wirelessly (using a wireless communication module) with a processor and memory containing logic; paragraph [0106, 0120]); 
a multi-color indicator in communication with the wireless communication module (plurality of colored LEDs 1806A-1806D (multi-colored indicators) are controlled by light logic, therefore they are in communication with the sensors via the light logic and sensor logic stored on the memory and operated by the processor; paragraph [0110, 0120-0121]); and 
a plurality of colored targets corresponding to the colors on the multi-color indicator (Zones 1 and 2 (colored targets) may be randomly assigned different colors from the colored LEDs 1806A-1806D, as shown; figure 18; paragraph [0110]); wherein, in operation: 
the transmitter projects a transmission (sensors 1803A, 1803C transmit (project) a through-beam to sensors 1803B, 1803D, as shown; figure 18; paragraph [0106]); 
a remote control in wireless communication with the transmitter, the receiver, and the plurality of illuminating targets (paragraph 0120); wherein, in operation: 
the receiver is positioned laterally away from the transmitter and receives the projected transmission (sensors 1803B, 1803D (receiver) are positioned laterally away from sensors 1803A, 1803C and detect the through-beam transmitted from sensors 1803A, 1803C; paragraph [0106]);
 in response to an object passing between the transmitter and receiver, the receiver is blocked from receiving the projected transmission (a goal is sensed when a ball interrupts the beam; figure 18; paragraph [0106]); 
in response to the receiver being blocked from receiving the projected transmission, a selected one of the colors on the multi-color indicator illuminates (colored LEDs may be illuminated according to scoring, e.g. based on input from the sensors; paragraph [0110]); and
wherein input from the remote control controls operation of one of the transmitter, the receiver, and the multi-color indicator.
Claim 13/activates or deactivates the transmitter and the receiver (paragraphs 0032, 0120, 0122, 0132, 0135).
Claim 14/
Claim 15/
Claim 16/
Claim 19/ discloses a method of using a sport training system (performing a training drill using an intelligent goal 1800; paragraph [0112]) comprising: 
providing a sports training system including: 
a first housing including a transmitter (sensors 1803A, 1803C (transmitter) have housings (first housing) and transmit a through-beam to sensors 1803B, 1803D, as shown; figure 18; paragraph [0106]); 
a second housing including a receiver and a wireless communication module (sensors 1803B, 1803D (receiver) have housings and detect a through-beam transmitted by sensors 1803A, 1803C and may communicate wirelessly (using a wireless communication module) with a processor and memory containing logic; paragraph [0106, 0120]); 
a multi-color indicator in communication with the wireless communication module (plurality of colored LEDs 1806A-1806D (multi-colored indicators) are controlled by light logic, therefore they are in communication with the sensors via the light logic and sensor logic stored on the memory and operated by the processor; paragraph [0110, 0120-0121]); and 
a plurality of colored targets corresponding to the colors on the multi-color indicator (Zones 1 and 2 (colored targets) may be randomly assigned different colors from the colored LEDs 1806A-1806D, as shown; figure 18; paragraph [0110]), 
a remote control in wireless communication with the transmitter, the receiver, and the one of the plurality of illuminating targets (paragraph 0120) or the multi-color indicator (plurality of colored LEDs 1806A-1806D (multi-colored indicators);   
the method comprising the steps of: 
projecting a transmission from the transmitter to the receiver (sensors 1803A, 1803C transmit (project) a through-beam to sensors 1803B, 1803D, as shown; figure 18; paragraph [0106]); 
receiving the transmission in the receiver (sensors 1803B, 1803D (receiver) detect the through-beam transmitted from sensors 1803A, 1803C; paragraph [0106]);  
in response to an object passing between the transmitter and receiver, illuminating a selected one of the plurality of targets (colored LEDs may be illuminated by Zone according to scoring, e.g. based on input from the sensors; paragraph [0110]); and
controlling operation of one of the transmitter, the receiver, and the one of the plurality of the multi-color indicator through input received by the remote control (paragraphs 0088, 0103, 0122, 0128). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 2017/0095716 Al) (hereinafter Lewis).
Claim 7/time having a length of between about 0.5 seconds and 9 seconds.  The Examiner takes Official Notice that it is known in the art to consider a delay time of about .5 to about 9 seconds. It is further noted that the claimed range has been given no criticality by the applicant.  Lacking any criticality, the selection of a delay time which falls within the claimed range would have been an obvious matter of design choice.
Claim 8/
   Claim 17/time having a length of between about 0.5 seconds and 9 seconds.  The Examiner takes Official Notice that it is known in the art to consider a delay time of about .5 to about 9 seconds. It is further noted that the claimed range has been given no criticality by the applicant.  Lacking any criticality, the selection of a delay time which falls within the claimed range would have been an obvious matter of design choice.
Claim 18/
                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
30 July 2022